Citation Nr: 0843534	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-21 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
left ear.  

2.  Entitlement to service connection for tinnitus in the 
left ear.  


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the VA 
RO in Columbia, South Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he currently suffers from hearing 
loss and tinnitus in the left ear as the result of an in-
service injury.  Specifically, in a November 1997 statement 
in support of claim, he related details of an alleged 
incident in which he suffered injury to his left ear.  He 
claims that while attending a party an accident involving two 
cars occurred in front of him, knocking him to the floor and 
causing a cut to his left ear.  Notably, service connection 
has been granted, via a December 1997 rating decision, for 
scar, laceration to the left ear.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).  

However, the absence of in-service evidence of hearing loss 
is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In the present case, an April 1965 service medical record 
indicates the veteran was treated for an injury to his left 
ear.  A November 1997 VA examination shows a diagnosis of 
history of trauma to the left ear with minimal scarring 
noted.  VA treatment records, dated from August 2005 to July 
2006, reflect reports of ringing in the left ear, pain in the 
ear, and gradual worsening of hearing of the left ear, and 
show a diagnosis of left otitis media.  A subsequent August 
2006 audiology consult report indicates speech audiometry 
revealed speech recognition ability of 92%, and normal 
hearing sensitivity through 1.0 kHz followed by a mild 
hearing loss through 4.0 kHz, in the left ear.  However, this 
evaluation does not include separate numerical findings, and 
it is unclear whether this testing was conducted in 
accordance with the authorized specifications of 38 C.F.R. § 
3.385.  Since the August 2006 consult only provides a general 
analysis for hearing loss and tinnitus in the left ear that 
does not contain sufficient detail, as required by 38 C.F.R. 
§ 3.385, to determine whether or not the veteran has a 
current disability, and since the record shows the veteran 
suffered injury to the left ear while in service, the Board 
finds it necessary to provide the veteran with a medical 
opinion to determine the nature and etiology of any current 
hearing impairment in the left ear.  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.  Specifically, VA will provide a medical examination 
or obtain a medical opinion based upon a review of the 
evidence of record if the VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should contact the 
veteran and request that he furnish the 
names, addresses, and dates of treatment 
of all medical providers from whom he has 
received treatment for his purported left 
ear disabilities.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran not already on 
file.  

2.  The RO or AMC should schedule the 
veteran for a VA audiology examination to 
determine the nature of any hearing loss 
and/or tinnitus in the left ear found, and 
to provide an opinion as to a possible 
relationship to active service.  The 
veteran's claims file must be reviewed by 
the examiner.  All indicated tests should 
be performed and all findings should be 
reported in detail.  If left ear hearing 
loss and/or tinnitus is found, the 
examiner should provide an opinion on 
whether it is at least as likely as not (a 
50 percent or more probability) that such 
left ear hearing loss and/or tinnitus had 
its onset in service or is otherwise 
related to service.  The examiner should 
specifically opine as to whether any 
hearing loss and/or tinnitus in the left 
ear is at least as likely as not (a 50 
percent or more probability) causally 
linked to the reported accident, see 
above.  The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

3.  Finally, the RO or the AMC should 
readjudicate the veteran's claims for 
service connection for hearing loss and 
for tinnitus in the left ear.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to 
the Board for further appellate action, if 
otherwise in order.  By this remand, the 
Board intimates no opinion as to any final 
outcome warranted.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




